DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

In the amendment filed on 09 August 2022, the following changes have been made: amendments to claims 1 and 3-5. Clams 8-12 have been added. Claims 2 and 6-7 have been cancelled.
Claims 1, 3-5, and 8-12 are currently pending and have been examined.


Drawings
The drawings are objected to because Figures 5 to 10 are improper as they are or contain photographs, but the concepts could practicably be depicted in a line drawing (37 CFR 1.84(b)(1)) and because the text is not legible (37 CFR 1.84(b)(1)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
     The following is a quotation of the first paragraph of 35 U.S.C. 112(f):
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 12 recites the following:
“collecting ………..an electronic data collection (EDC) system …” 
“automatically coding ………..an automatic medical coding (CODER) system …”
“tracking ………..an eSource system…”
“collecting, ………..an electronic patient reported outcome (ePRO) system…”
“automatically generating, ………..an Electronic Informed Consent (eICF) system…”
 “determining, ………..a central access control system…”
“fetching data, ………..a central access control system…”
“determine, ………..the clinical trial management system (CTMS) system…”
“generate, ………..the clinical trial management system (CTMS) system…”

which are limitations that invoke 35 U.S.C. § 112(f) or 35 U.S.C. § 112 (pre-AIA ),
sixth paragraph. The limitations create a rebuttable presumption that the claim elements are to be treated under § 112(f) based on the use of the word “means” or generic place holder (underlined) with functional language (in italics). The presumption is not rebutted because the limitations do not recite sufficient structure in the claim to perform the functions. When § 112(f) is invoked the broadest reasonable interpretation of the limitations is restricted to the structure in the disclosure and its equivalents.
The following claim limitations - 
Of claim 1:
“collecting ………..an electronic data collection (EDC) system …” 
“collecting, ………..an electronic patient reported outcome (ePRO) system…”
“fetching data, ………..a central access control system…”

recite non-specialized computer functions that can be accomplished by any general purpose computer (e.g., any general purpose computer can receive, convert, and/or display data, etc.), and as such an algorithm is not required to be described in the specification to support an adequate disclosure of the limitations.

However, the following functional claim limitations:
Of claim 1:
“automatically coding ………..an automatic medical coding (CODER) system …”
“tracking ………..an eSource system…”
“automatically generating, ………..an Electronic Informed Consent (eICF) system…”
 “determining, ………..a central access control system…”
“determine, ………..the clinical trial management system (CTMS) system…”
“generate, ……….. the clinical trial management system (CTMS) system…”

recite specialized computer functions. A function performed by a programmed
computer requires both the computer and the algorithm that causes the computer to
perform the function. As such, a disclosure of an algorithm to perform these functions and to transform a general purpose computer into a programmed computer is required. The Examiner notes that the specification is not clear in providing the specific algorithm and corresponding structure for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.
If applicant wishes to provide further explanation or dispute the examiner’s
interpretation of the corresponding structure/algorithm, applicant must identify the
corresponding structure/algorithm with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the
claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination
Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of
Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention 2. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim elements “an automatic medical coding (CODER) system”, “an eSource system”, “an Electronic Informed Consent (eICF) system”, “a central access control system”, and “the clinical trial management system (CTMS) system” are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Programmed computer functions require a computer programmed with an “algorithm” to perform the function. Because “an automatic medical coding (CODER) system”, “an eSource system”, “an Electronic Informed Consent (eICF) system”, “a central access control system”, and “the clinical trial management system (CTMS) system” relates to specific functions that must be performed by a special purpose computer, the supporting specification must specifically identify the structure (including an algorithm for specialized functions) that performs the claimed functions of the above-mentioned claim elements. 
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claims so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112(a)

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the
invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 12 contains the recitation “an automatic medical coding (CODER) system”, “an eSource system”, “an Electronic Informed Consent (eICF) system”, “a central access control system”, and “the clinical trial management system (CTMS) system”. However, applicant’s specification describes no particular manner in how the association step is performed through the association unit and how the image is read through the image reading apparatus. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly, a rejection for lack of written description is necessary. 
Claims 1 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 12 contain the recitation “a Clinical Trial Management System (CTMS) system communicatively coupled to the EDC system, the CODER system, the ePRO system, the eICF system, the lRT system, wherein the CTMS system is configured to:……. determine a role-based access to the clinical data and the non-clinical data.” However, applicant’s specification describes no particular manner by which the CTMS determines a role-based access to the clinical and non-clinical data. Applicant’s specification instead describes in [0042] that the central access control determining what data set can be viewed by what roles, based on user permissions. MPEP 2161.01 notes, “When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.” Accordingly a rejection for lack of written description is necessary.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of the patent eligible subject matter because the broadest interpretation of claims 1, 3-5, and 8-11 encompasses software per se. 

Claims 1, 3-5, and 8-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12) which recite steps of collecting, by an electronic data collection (EDC) system, the clinical data and the nonclinical data on a client device; automatically coding, by an automatic medical coding (CODER) system, the clinical data and the non-clinical data against standard coding libraries; tracking, by an eSource system, hospital visits of a patient and baseline data of the patient; collecting, by an electronic patient reported outcome (ePRO) system, information from the patient through an electronic form displayed on a user interface of the client device; automatically generating, by an Electronic Informed Consent (eICF) system, an Informed Consent Form (ICF) and receiving patient e-signatures along with a time stamp and geo-location on the user interface of the client devices; selecting, by an Interactive Response Technology (IRT) system, randomized patients for different treatment arms using advanced randomization algorithms comprising at least permuted blocked stratification and minimization techniques; determining, a central access control system, a role based access to the clinical data and the non-clinical data; fetching data, by a clinical trial management system (CTMS) system, from the EDC system, the CODER system, the ePRO system, the eICF system, the IRT system; determine, by the clinical trial management system (CTMS) system, a role-based access to the clinical data and the non-clinical data, wherein the clinical data and the non-clinical data are displayed to one or more users, and wherein the displayed data varies based on the role of a user; and generate, by the clinical trial management system (CTMS) system, cross-system reports in real-time based on the role.

Step 2A Prong 1
These steps of a medical unification tool, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from precludes the italicized portions from managing personal behavior or relationships or interactions between people by collecting and linking data from various sources and providing access to the linked data to various stakeholders. This could be analogized to manual file keeping operations, but for the recitation of generic computer components. For example, but for the language describing steps as performed by using a server and device, everything else in the context of this claim encompasses methods of organizing human activity.  If a claim limitation, under its broadest reasonable interpretation, covers organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 3-5 and 8-11, reciting particular aspects such as transmitting non-clinical data, sponsors including various institutions, collection of clinical data and non-clinical data is on client device, clinical and non-clinical data are encrypted, clinical and non-clinical data are synchronized, and IRT enable tracking progress in real-time are  methods for organizing human activity but for recitation of generic computer components).  

Step 2A Prong 2
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as coding, by an automatic medical coding (CODER) system, the clinical data and the non-clinical data against standard coding libraries; tracking, by an eSource system, hospital visits of a patient and baseline data of the patient; automatically generating, by an Electronic Informed Consent (eICF) system, an Informed Consent Form (ICF) and receiving patient e-signatures along with a time stamp and geo-location on the user interface of the client devices; generate, by the clinical trial management system (CTMS) system, cross-system reports in real-time based on the role amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification [0020] to [0089], see MPEP 2106.05(f))
generally link the abstract idea to a particular technological environment or field of use (such as selecting, by an Interactive Response Technology (IRT) system, randomized patients for different treatment arms using advanced randomization algorithms comprising at least permuted blocked stratification and minimization techniques, see MPEP 2106.05(h))

Dependent 3-5 and 8-11 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (3-5 and 8-11 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception and add insignificant extra-solution activity to the abstract idea.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to mere instructions to apply an exception in particular fields such such as coding, by an automatic medical coding (CODER) system, the clinical data and the non-clinical data against standard coding libraries, e.g., a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. v. CLS Bank, MPEP 2106.05(f), tracking, by an eSource system, hospital visits of a patient and baseline data of the patient, e.g. a process for monitoring audit log data that is executed on a general-purpose computer where the increased speed in the process comes solely from the capabilities of the general-purpose computer, FairWarning IP, LLC v. Iatric Sys., and automatically generating, by an Electronic Informed Consent (eICF) system, an Informed Consent Form (ICF) and receiving patient e-signatures along with a time stamp and geo-location on the user interface of the client devices; generate, by the clinical trial management system (CTMS) system, cross-system reports in real-time based on the role, e.g., requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank, MPEP 2106.05(g).
generally link the abstract idea to a particular technological environment or field of use (such as selecting, by an Interactive Response Technology (IRT) system, randomized patients for different treatment arms using advanced randomization algorithms comprising at least permuted blocked stratification and minimization techniques, e.g. limiting the use of a particular formula for a particular purpose, because this limitation represents a mere token acquiescence to limiting the reach of the claim, Parker v. Flook, see MPEP 2106.05(h)).

Dependent claims 3-5 and 8-11 recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over De Meyer et al. (US20110313782A1) in view of Pal (US20150039327A1), Kamath et al. (US20120089418A1), and further in view of Dwyer (US20130211805A1).
Regarding claim 1, DeMeyer discloses an Electronic Data Collection (EDC) system for collecting the clinical data and the nonclinical data on a client device ([0026] “EDC systems facilitate collection and cleaning of data in a clinical trial by replacing paper Case Report Forms (CRFs) with an electronic form (eCRF) for researchers at clinical trial sites to record clinical data.” [0010] “…..at least two of data collection, …..patient self-reported data collection….”)
an eSource system for tracking hospital visits of a patient and baseline data of the patient ([0062] “For example, an RTSM system contains real-time data on patient visits as randomization and dispensing actions within RTSM are performed when the patient is at a clinical trial site…… Consolidating the data from multiple clinical trial systems in real-time facilitates such measurements, which may be presented to a clinical trial director to enable the director to make management decisions regarding the clinical trial.”)
a Clinical Trial Management System (CTMS) system communicatively coupled to the EDC system, the CODER system, the ePRO system, the eICF system, the lRT system ([0031] “As an alternative to point-to-point integration models, some embodiments employ a system architecture that includes a middleware model in which each clinical trial system (e.g., CTMS, EDC, RTSM) communicates with the other systems via a single connection between the system and a middleware/integration platform.”)
wherein the CTMS system is configured to: fetch data from the EDC system the CODER system, the ePRO system, the eICF
system, the IRT system ([0057] “Although only some exemplary clinical trial functions have been described above, it should be appreciated that any other suitable functionality that may be used to help gather, organize, and/or disseminate clinical trial information to users including, but not limited to, administrators, site investigators, and monitors, may also be included as a portion of portal 410 and embodiments of the invention are not limited in this respect.”)
determine a role-based access to the clinical data and the non-clinical data, wherein the clinical data and the non-clinical data are displayed to one or more users, and wherein the displayed data varies based on the role of a user ([0037] “In some embodiments, security management module 340 may also include an identity management system that controls users' access to the functionality employed by connected clinical trial systems. As described above, different people involved in a clinical trial may be given different responsibilities, and access to functionality and data in the integrated clinical trial workflow system may be restricted based, at least in part on the user's role in the clinical trial.”)
and generate cross-system reports in real-time based on the role ([0061] “Accordingly, some embodiments are directed to an architecture that enables data from multiple clinical trial systems to be consolidated in a warehouse or mart so that the data may be accessed and reported together using a single interface (e.g., see clinical trial metrics area 412 in FIG. 5).”  [0062] “Consolidating the data from multiple clinical trial systems in real-time facilitates such measurements, which may be presented to a clinical trial director to enable the director to make management decisions regarding the clinical trial.”)

DeMeyer does not explicitly disclose however Pal teaches an Electronic Patient-Reported Outcome (ePRO) system for collecting information from the patient through an electronic form displayed on a user interface of the client device ([0077] “At the Eligibility Questions tab: a questionnaire is provided, that captures the subject's response to specific questions and criteria study participants must meet in order to participate.”)
an Electronic Informed Consent (eICF) system for automatically generating an informed consent form (ICF) and receiving e-signatures of the patient along with a time stamp and geolocation on the user interface of the client device, wherein the ICF includes Protected Hea1th
Information (PHI) data ([0012] “Additionally, the system uses biometric information such as fingerprint, face pictures, digital signature etc and system time stamp and GPS technology to provide additional information concerning a participant.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data. The motivation for the combination of DeMeyer and Pal is to collect and transfer real time data, seamlessly from across the world (See Pal, Abstract).

DeMeyer in view of Pal does not explicitly disclose however Kamath teaches an Automatic Medical Coding (CODER) system for automatically coding the clinical data and the non-clinical data against standard coding libraries ([0183] “Auto encoding report—Report showing details of auto encoded terms for MedDRA and WHO Drug.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data and Kamath’s techniques for an integrated database. The motivation for the combination of DeMeyer, Pal, and Kamath is to manage various activities as per the business flow of a clinical trial (See Kamath, Abstract).

DeMeyer in view of Pal and Kamath does not explicitly disclose however Dwyer teaches an Interactive Response Technology (IRT) system for selecting randomized patients for different treatment arms using advanced randomization algorithms comprising at least permuted
blocked stratification and minimization techniques ([0066] “A variety of randomization schemes, which may include user-defined randomization schemes, may be selected for analysis. The randomization schemes may include, for example, simple designs (e.g., permutated block designs, Wei's Urn, etc.), stratified designs, complex designs (e.g., strata defined by groupings across characteristics, etc.), and hierarchical designs for which allocation occurs by prioritizing covariates in conjunction with randomization features of other randomization schemes.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data, Kamath’s techniques for an integrated database, and Dwyer’s techniques for randomized studies. The motivation for the combination of DeMeyer, Pal, Kamath, and Dwyer is to reduce a risk of imbalances in subject characteristics among trial groups in a randomized trial (See Dwyer, Background).
Regarding claim 4, DeMeyer discloses wherein the sponsors includes pharmaceutical, biotech, medical devices companies, academic institutions or research organizations running clinical trials ([0022] “Accordingly, many clinical trial sponsors (e.g., biopharmaceutical companies) have invested significantly in the use of these technologies and the sponsors frequently adapt their processes and procedures to benefit from the use of these systems when conducting clinical trials.”)
Regarding claim 5, DeMeyer discloses wherein the collection of the clinical data and the non-clinical data on the client device, via integration with medical devices ([0034] “Event processor 340 may be part of an integration management module that facilitates the integration of data across multiple connected systems.”)
Regarding claim 8, DeMeyer discloses wherein the clinical data and the non-clinical data are encrypted by following respective security guidelines of the EDC system, the CODER system, the ePRO system, the eICF system, and the IRT system for secure encryption ([0036] “Additionally, some connected systems or applications may require that data be encrypted or transferred according to a certain security protocol. Security management module 340 may be configured to ensure that these security requirements are satisfied when transferring data between different clinical trial systems.”)
Regarding claim 9, DeMeyer in view of Pal does not explicitly disclose however Kamath teaches wherein the clinical data and the non-clinical data are synchronized at regular intervals with the CTMS system ([0283] “Ensures that each module is synchronized in terms of business identifiers, their attributes, relationships and hierarchies.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data and Kamath’s techniques for an integrated database. The motivation for the combination of DeMeyer, Pal, and Kamath is to manage various activities as per the business flow of a clinical trial (See Kamath, Abstract).
Regarding claim 10, DeMeyer in view of Pal does not explicitly disclose however Kamath teaches wherein the standard coding libraries comprise Medical Dictionary for Regulatory Activities (MedDRA) and World Health Organization Drug (WHODrug) ([0183] “Auto encoding report—Report showing details of auto encoded terms for MedDRA and WHO Drug.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data and Kamath’s techniques for an integrated database. The motivation for the combination of DeMeyer, Pal, and Kamath is to manage various activities as per the business flow of a clinical trial (See Kamath, Abstract).
Regarding claim 11, DeMeyer discloses wherein the IRT system enables tracking patient's clinical trial progress in real-time ([0026] “The real-time entry of data using an EDC system enables trial monitors and directors to view assessment data as soon as it is entered into the system, thereby facilitating rapid review and feedback.”)
Regarding claim 12, DeMeyer discloses collecting, by an electronic data collection (EDC) system, the clinical data and the nonclinical data on a client device ([0026] “EDC systems facilitate collection and cleaning of data in a clinical trial by replacing paper Case Report Forms (CRFs) with an electronic form (eCRF) for researchers at clinical trial sites to record clinical data.” [0010] “…..at least two of data collection, …..patient self-reported data collection….”)
tracking, by an eSource system, hospital visits of a patient and baseline data of the patient ([0062] “For example, an RTSM system contains real-time data on patient visits as randomization and dispensing actions within RTSM are performed when the patient is at a clinical trial site…… Consolidating the data from multiple clinical trial systems in real-time facilitates such measurements, which may be presented to a clinical trial director to enable the director to make management decisions regarding the clinical trial.”)
determining, a central access control system, a role based access to the clinical data and the non-clinical data ([0037] “In some embodiments, security management module 340 may also include an identity management system that controls users' access to the functionality employed by connected clinical trial systems. As described above, different people involved in a clinical trial may be given different responsibilities, and access to functionality and data in the integrated clinical trial workflow system may be restricted based, at least in part on the user's role in the clinical trial.”)
fetching data, by a clinical trial management system (CTMS) system, from the EDC system, the CODER system, the ePRO system, the eICF system, the IRT system ([0057] “Although only some exemplary clinical trial functions have been described above, it should be appreciated that any other suitable functionality that may be used to help gather, organize, and/or disseminate clinical trial information to users including, but not limited to, administrators, site investigators, and monitors, may also be included as a portion of portal 410 and embodiments of the invention are not limited in this respect.”)
determine, by the clinical trial management system (CTMS) system, a role-based access to the clinical data and the non-clinical data, wherein the clinical data and the non-clinical data are displayed to one or more users, and wherein the displayed data varies based on the role of a user ([0037] “In some embodiments, security management module 340 may also include an identity management system that controls users' access to the functionality employed by connected clinical trial systems. As described above, different people involved in a clinical trial may be given different responsibilities, and access to functionality and data in the integrated clinical trial workflow system may be restricted based, at least in part on the user's role in the clinical trial.”)
and generate, by the clinical trial management system (CTMS) system, cross-system reports in real-time based on the role ([0061] “Accordingly, some embodiments are directed to an architecture that enables data from multiple clinical trial systems to be consolidated in a warehouse or mart so that the data may be accessed and reported together using a single interface (e.g., see clinical trial metrics area 412 in FIG. 5).”  [0062] “Consolidating the data from multiple clinical trial systems in real-time facilitates such measurements, which may be presented to a clinical trial director to enable the director to make management decisions regarding the clinical trial.”)

DeMeyer does not explicitly disclose however Pal teaches collecting, by an electronic patient reported outcome (ePRO) system, information from the patient through an electronic form displayed on a user interface of the client device ([0077] “At the Eligibility Questions tab: a questionnaire is provided, that captures the subject's response to specific questions and criteria study participants must meet in order to participate.”)
automatically generating, by an Electronic Informed Consent (eICF) system, an Informed Consent Form (ICF) and receiving patient e-signatures along with a time stamp and geo-location on the user interface of the client devices ([0012] “Additionally, the system uses biometric information such as fingerprint, face pictures, digital signature etc and system time stamp and GPS technology to provide additional information concerning a participant.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data. The motivation for the combination of DeMeyer and Pal is to collect and transfer real time data, seamlessly from across the world (See Pal, Abstract).

DeMeyer in view of Pal does not explicitly disclose however Kamath teaches automatically coding, by an automatic medical coding (CODER) system, the clinical data and the non-clinical data against standard coding libraries ([0183] “Auto encoding report—Report showing details of auto encoded terms for MedDRA and WHO Drug.”)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data and Kamath’s techniques for an integrated database. The motivation for the combination of DeMeyer, Pal, and Kamath is to manage various activities as per the business flow of a clinical trial (See Kamath, Abstract).

DeMeyer in view of Pal and Kamath does not explicitly disclose however Dwyer teaches selecting, by an Interactive Response Technology (IRT) system, randomized patients for different treatment arms using advanced randomization algorithms comprising at least permuted blocked stratification and minimization techniques ([0066] “A variety of randomization schemes, which may include user-defined randomization schemes, may be selected for analysis. The randomization schemes may include, for example, simple designs (e.g., permutated block designs, Wei's Urn, etc.), stratified designs, complex designs (e.g., strata defined by groupings across characteristics, etc.), and hierarchical designs for which allocation occurs by prioritizing covariates in conjunction with randomization features of other randomization schemes.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data, Kamath’s techniques for an integrated database, and Dwyer’s techniques for randomized studies. The motivation for the combination of DeMeyer, Pal, Kamath, and Dwyer is to reduce a risk of imbalances in subject characteristics among trial groups in a randomized trial (See Dwyer, Background).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over De Meyer et al. (US20110313782A1) in view of Pal (US20150039327A1), Kamath et al. (US20120089418A1), Dwyer (US20130211805A1), and further in view of Rathinavel (Design and Implementation of a Secure Web Platform For a Building Energy Management Open Source Software).
Regarding claim 3, DeMeyer discloses wherein the clinical data and non-clinical data are transmitted to a server through a network through secured protocols, for access to sponsors ([0036] “Middleware 270 may also include security management module 340 that is configured to provide the appropriate security measures when data is transferred between connected systems and applications. For example, incoming data from a central laboratory may be coded with identifying information for the patient, although it is not necessary that this information be included in the EDC system.” [0037] “In some embodiments, security management module 340 may also include an identity management system that controls users' access to the functionality employed by connected clinical trial systems.”)

DeMeyer in view of Pal, Kamath, and Dwyer does not explicitly disclose however Rathinavel teaches wherein the network may comprises https with TLS ([pg. 19] “The article in [62] discusses using SSL/TLS security for Web socket security similar to HTTPS.”)
websockets using wss ([pg. 68] “A new Web socket instance is created, providing the new object with a URL that represents the end-point for every device type. A ws:// (for a Web socket) or a wss:// (for a secure Web socket) connection is used.”)
and sftp ([pg. 117] “Use of SSH for console access and FTP/SFTP for file access will greatly avoid information leaks via the network.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine DeMeyer’s techniques for a clinical workflow system with Pal’s techniques for managing patient data, Kamath’s techniques for an integrated database, Dwyer’s techniques for randomized studies, and Rathinavel’s techniques for developing a secure web platform. The motivation for the combination of DeMeyer, Pal, Kamath, Dwyer, and Rathinavel is to securely monitor, schedule, control, and perform functions needed for a BEM system (See Rathinavel, Background).
Response to Arguments
Applicant’s arguments filed on 09 August 2022 have been considered but are not fully persuasive.
Regarding the 112(b) rejection, the applicant has overcome the previous 112(b) rejection. However, in light of the present amendments, a new 112(b) rejection has been made.
Regarding the 101 rejection, the applicant argues on pages 10 to 16 that the claims (1) are not directed to an abstract idea because they are directed to subject matter different from the traditional method of managing clinical trial data, and (2) are directed to a solution necessarily rooted in computer technology in order to overcome a problem specifical1y arising while managing clinical trial data amongst multiple stakeholders, and (3) when considered as a whole, amount to more than mere recitation of generic computer structure and the implementation of manual processes. Applicant compares the claims to USPTO Example 42 to assert that the present claims are eligible under Step 2A Prong 2. Specifically, the additional elements recite a specific manner of tracking, managing, and linking the clinical data and the non-clinical data which provides a specific improvement over prior systems, resulting in an improved method for management of clinical data. Applicant asserts that the claims recite meaningful limitations such as "automatically coding the clinical data and the non-clinical data against standard coding libraries, automatically generating the informed consent form (ICF) and receiving patient e-signatures, selecting randomized patients for different treatment arms using advanced randomization algorithms, and determining role-based access to the clinical data and the non-clinical data''. Applicant points out that the system recites receiving the clinical and non-clinical data (hereinafter data) from one or more users (patients, hospital, doctors, and nurses). Further, the received data is automatically coded against standard coding libraries such as MedDRA and WHO Drug. Applicant submits that currently amended claim 1 also recites selecting randomized patients for different treatment arms using advanced randomization algorithms comprising at least permuted blocked stratification and minimization techniques. The patients are randomized into one or more groups to avoid human bias. The permuted blocked stratification techniques not only randomize patients but also randomizes patient group size. Applicant states a clinical trial management system (CTMS) system provides linking/integration between all systems such as the EDC system, the CODER system, the ePRO system, the elCF system, the IRT system, wherein the CTMS. Thus, the claims are not directed to "abstract ideas.'' Instead, the claims integrate meaningful limitations into a practical application of managing and tracking clinical trial data. Applicant cites DDDR and Ultramercial to assert that the claims are patient eligible. In the final argument, applicant states that claims of the present application do not merely recite the performance of some human activity known from the pre-software world but yield "a result that overrides the routine and conventional sequence of events." The systems and methods of the present case remove the burden to manage the clinical trial data using one or more systems in silos. Applicant's states the system integrates all the systems/modules and provides a single system to manage and track clinical trial data. The Applicant's claimed invention recites a specific way to automate the above process to provide a technological solution. Applicant requests withdrawal of the 101 rejection.


Examiner respectfully disagrees with the applicant’s arguments. The MPEP provides that improvements to the functioning of a computer or to any other technology or technical field can signal eligibility, see MPEP 2106.05(a), and provides examples of improvements to computer functionality, MPEP 2106.05(a)(I), and improvements to any other technology of technical field, MPEP 2106.05(a)(I). “In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool”. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). In Enfish, the court evaluated the patent eligibility of claims related to a self-referential database. Id. The court concluded the claims were not directed to an abstract idea, but rather an improvement to computer functionality. Id. It was the specification' s discussion of the prior art and how the invention improved the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that demonstrated eligibility. 822 F.3d at 1339, 118 USPQ2d at 1691. The claim was not simply the addition of general purpose computers added post-hoc to an abstract idea, but a specific implementation of a solution to a problem in the software arts. 822 F.3d at 1339, 118 USPQ2d at 1691. Unlike Enfish, the instant claimed invention appears to improve upon a judicial exception rather than a problem in the software arts. Rather than improving a computer's algorithm to improve the management of clinical trial data by simultaneously managing multiple functional modules and functional stakeholder activities, the claimed invention purports to improve the management of clinical data across multiple clinical trial functional modules by linking them through a central gateway. The claimed invention appears similar to the example of improvements that are insufficient to show an improvement in computer-functionality such as arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, Trading Technologies v. IBG LLC, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). See MPEP 2106.05(a)(I)(viii). Additionally, improving efficiency ([0006] of the applicant’s specification) is not sufficient to show an improvement in computer functionality as set forth by the courts in FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer. Examiner points out that the claimed limitations have no indication in the specification that the operations recited invoke any inventive programming, require any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (fed Cir. 2014) (“[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) The examiner also points out that there is no indication in the specification that the claimed invention affects a transformation or reduction of a particular article to a different state or thing. The claims state at a high level of generality of using the modules to collect, receive, and automatically coding (and automatically generating), but do not specify how the data is transformed. This is unlike Example 42 which the examiner points out has a combination of elements that is a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. This is unlike the present application which does not solve a technological problem; specifically, applicant solves the problem of the lack of linkage across multiple functional modules ([0002] to [0005] of specification). The applicant is simply rearranging steps in a system by linking already known modules ([0004] of the specification) through a central gateway. As set forth by the courts, additional elements are considered more than “apply it” or are not “mere instructions” when the claim recites a technological solution to a technological problem (MPEP 2106.05(f)). For instance, in Finjan, Inc. v. Blue Coat Systems the courts found that the claims were “directed to a non-abstract improvement in computer functionality…” (MPEP 2106.04(d)). The present invention neither improves a computer functionality nor solves a technological problem.  In regards to the use of permuted stratification techniques, examiner points out that while such statistical techniques are important for clinical trials, the main limitation of permuted block randomization is the potential for bias if treatment assignments become known or predictable. For example, with a block size of 4, if an investigator knew the first 3 assignments in the block, the investigator also would know with certainty the assignment for the next patient enrolled. Furthermore, a human would still be able to perform manual randomization since bias can avoided by using a well-known technique known in the field known as blinding or masking. The use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the 101 rejection is maintained.
Regarding the drawings objection, examiner has received the drawings but they do not obviate the objection because examiner still cannot discern the details of the drawings. 



Prior Art Cited but Not Relied Upon
 James, S., Rao, S. V., & Granger, C. B. (2015). Registry-based randomized clinical trials—a new clinical trial paradigm. Nature Reviews Cardiology, 12(5), 312-316.
This reference is relevant because it discloses conducting randomized clinical trials and linking numerous functionalities to a clinical registry.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626